Exhibit 10.1

Execution Version

ENDO HEALTH SOLUTIONS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is hereby entered into as of February 13,
2018, by and between Endo Health Solutions Inc. (the “Company”), a wholly-owned
subsidiary of Endo International plc (“Endo”), and Matthew J. Maletta
(“Executive”) (hereinafter collectively referred to as “the parties”).

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:

 

1. Term. The term of this Agreement shall be for the period commencing on
February 13, 2018 (the “Effective Date”) and ending, subject to earlier
termination as set forth in Section 6, on the third anniversary thereof (the
“Employment Term”).

 

2. Employment. During the Employment Term:

 

  (a) Executive shall serve as Executive Vice President and Chief Legal Officer
of Endo and shall be assigned with the customary duties and responsibilities of
such position as may reasonably be assigned to Executive from time to time by
the President and Chief Executive Officer of Endo or by the Board of Directors
of Endo (the “Board”) or a committee of the Board. If Executive serves as a
director of Endo or as a director or officer of any of Endo’s affiliates, then
Executive will fulfill Executive’s duties as such director or officer without
additional compensation.

 

  (b) Executive shall perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar executive capacity.

 

  (c) Executive shall devote substantially full-time attention to the business
and affairs of the Company and its affiliates. Executive may (i) serve on
corporate, civic, charitable or non-profit boards or committees, subject in all
cases to the prior approval of the Board and other applicable written policies
of the Company and its affiliates as in effect from time to time, and
(ii) manage personal and family investments, participate in industry
organizations and deliver lectures at educational institutions or events, so
long as no such service or activity interferes, individually or in the
aggregate, with the performance of his responsibilities hereunder.

 

  (d) Executive shall be subject to and shall abide by each of the personnel and
compliance policies of the Company and its affiliates applicable and
communicated in writing to senior executives.



--------------------------------------------------------------------------------

  (e) Executive shall be based at the Company’s offices in Chestnut Ridge, New
York and in Malvern, Pennsylvania, and will travel between such locations and to
additional locations to the extent reasonably necessary and appropriate to
fulfill his duties.

 

3. Annual Compensation.

 

  (a) Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the rate of $575,000 per annum or
such increased amount in accordance with this Section 3(a) (hereinafter referred
to as the “Base Salary”). Such Base Salary shall be payable in accordance with
the Company’s customary practices applicable to its executives. Such Base Salary
shall be reviewed at least annually by the Board or by the Compensation
Committee of the Board (the “Committee”), with the first such planned review to
occur in February 2019, and may be increased in the sole discretion of the
Committee, but not decreased.

 

  (b) Incentive Compensation. For each fiscal year of the Company ending during
the Employment Term, effective as of the 2018 fiscal year, Executive shall be
eligible to receive a target annual cash bonus of 60% of Base Salary (such
target bonus, as may hereafter be increased, the “Target Bonus”) with the
opportunity to receive a maximum annual cash bonus in accordance with the terms
of the applicable annual cash bonus plan as in effect from time to time, subject
to the achievement of performance targets set by the Committee. Such annual cash
bonus (“Incentive Compensation”) shall be paid in no event later than the 15th
day of the third month following the end of the taxable year (of the Company or
Executive, whichever is later) in which the performance targets have been
achieved. If the parties (following good faith negotiation) fail to enter into a
new employment agreement following expiration of the Employment Term and
Executive terminates his employment within ninety (90) days following expiration
of the Employment Term under circumstances that would have constituted Good
Reason had such termination occurred during the Employment Term or if, during
such 90-day period, the Company terminates Executive’s employment under
circumstances that would not have constituted Cause had such termination
occurred during the Employment Term, then the Company shall pay Executive a
Pro-Rata Bonus (as defined in Section 8(b)(ii) hereof) in a lump sum at the time
bonuses are payable to other senior executives of the Company.

 

4.

Long-Term Compensation. During the Employment Term, Executive shall be eligible
to receive equity-based compensation to be awarded in the sole discretion of the
Committee, which may be subject to the achievement of certain performance
targets set by the Committee. Beginning with grants made in 2018, Executive
shall be eligible to receive equity-based compensation with a targeted grant
date Fair Market Value (as defined in Endo’s Amended and Restated 2015 Stock
Incentive Plan or any successor plan thereto) equal to 300% of Executive’s Base
Salary for such fiscal year, subject to any increase in the Committee’s sole
discretion. All such equity-based awards shall be subject to the terms and
conditions set forth in the applicable plan and award agreements, and in all

 

2



--------------------------------------------------------------------------------

  cases shall be as determined by the Committee; provided, that, such terms and
conditions shall be no less favorable than those provided for other senior
executives of the Company. If the parties (following good faith negotiation)
fail to enter into a new employment agreement following expiration of the
Employment Term and Executive terminates his employment within ninety (90) days
following expiration of the Employment Term under circumstances that would have
constituted Good Reason had such termination occurred during the Employment Term
or if, during such 90-day period, the Company terminates Executive’s employment
under circumstances that would not have constituted Cause had such termination
occurred during the Employment Term, then such termination of employment shall
be treated as a termination of employment for “Good Reason” or without Cause, as
applicable, for purposes of the performance-based restricted stock units held by
Executive as of the date of such termination of employment (and such awards
shall be treated in accordance with the terms of the applicable award
agreements).

 

5. Other Benefits.

 

  (a) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in all employee benefit plans, practices and programs maintained
by the Company or its affiliates and made available to similarly-situated
employees generally, including, without limitation, all pension, retirement,
profit sharing, savings, medical, hospitalization, disability, dental, life or
travel accident insurance benefit plans, to the extent Executive is eligible
under the terms of such plans. Executive’s participation in such plans,
practices and programs shall be on the same basis and terms as are applicable to
employees of the Company generally. Executive is responsible for any taxes
(other than taxes that are the Company’s responsibility) that may be due based
upon the value of the benefits provided. For the avoidance of doubt, Executive
shall not be entitled to any excise tax gross-up under Section 280G or
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provision), or any other tax gross-up.

 

  (b) Business Expenses. Upon submission of proper invoices in accordance with
the Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder. Such reimbursement shall be made in no event later than the
end of the calendar year following the calendar year in which the expenses were
incurred.

 

  (c) Office and Facilities. During the Employment Term, Executive shall be
provided with an appropriate office, with such secretarial and other support
facilities as are commensurate with Executive’s status with the Company and its
affiliates, which facilities shall be adequate for the performance of
Executive’s duties hereunder.

 

  (d)

Relocation Assistance. In the event Executive is required to relocate to the
Chestnut Ridge, New York area, the Company will provide Executive with

 

3



--------------------------------------------------------------------------------

  relocation assistance in accordance with the terms of the Company’s relocation
policy for Executive’s covered expenses incurred within 18 months following the
Effective Date. Such relocation assistance shall include reimbursement for
reasonable expenses incurred by Executive for temporary housing or lodging in
the vicinity of the Company’s offices (so long as such expenses are incurred
prior to relocation), in an amount not to exceed $5,000 per month for a maximum
of 6 months, covered expenses related to the purchase of a new home and other
moving costs related to shipment of household goods covered under the Company’s
relocation policy. As part of such relocation assistance, Executive will be
required (and agrees) to sign a repayment agreement outlining the terms under
which relocation and related reimbursements will be repayable to the Company.

 

  (e) Vacation and Sick Leave. Executive shall be entitled, without loss of pay,
to absent himself voluntarily from the performance of Executive’s employment
under this Agreement, pursuant to the following:

 

  (i) Executive shall be entitled to annual vacation in accordance with the
vacation policies of the Company as in effect from time to time, which shall in
no event be less than four weeks per year; and

 

  (ii) Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

 

6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement unless Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code.

 

  (a) Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having reasonably established Executive’s Disability.
For purposes of this Agreement, Executive will be deemed to have a “Disability”
if, as a result of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of six
(6) months or more under the Company’s long-term disability plan. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.

 

  (b) Death. Executive’s employment shall be terminated as of the date of
Executive’s death.

 

4



--------------------------------------------------------------------------------

  (c) Cause. The Company may terminate Executive’s employment for Cause,
effective as of the date of the Notice of Termination (as defined in Section 7
below) that notifies Executive of his termination for Cause. “Cause” shall mean,
for purposes of this Agreement: (i) the continued failure by Executive to use
good faith efforts in the performance of Executive’s duties under this Agreement
(other than any such failure resulting from Disability or other allowable leave
of absence); (ii) the criminal felony indictment (or non-U.S. equivalent) of
Executive by a court of competent jurisdiction; (iii) the engagement by
Executive in misconduct that has caused, or, is reasonably likely to cause,
material harm (financial or otherwise) to the Company or any of its affiliates;
such harm may be caused by, without limitation, (A) the unauthorized disclosure
of material secret or Confidential Information (as defined in Section 10(d)
below) of the Company or any of its affiliates, (B) the debarment of the Company
or any of its affiliates by the U.S. Food and Drug Administration or any
successor agency (the “FDA”) or any non-U.S. equivalent, or (C) the registration
of the Company or any of its affiliates with the U.S. Drug Enforcement
Administration of any successor agency (the “DEA”) to be revoked; (iv) the
debarment of Executive by the FDA; (v) the continued material breach by
Executive of this Agreement; or (vi) Executive makes, or is found to have made,
a certification relating to the Company’s financial statements and public
filings that is known to Executive to be false. Notwithstanding the foregoing,
prior to having Cause for Executive’s termination (other than as described in
clauses (ii) and (iv) above), the Company must deliver a written demand to
Executive which specifically identifies the conduct that may provide grounds for
Cause within ninety (90) calendar days of the Company’s actual knowledge of such
conduct, events or circumstances, and Executive must have failed to cure such
conduct (if curable) within thirty (30) days after such demand. References to
the Company in subsections (i) through (vi) of this paragraph shall also include
affiliates of the Company.

 

  (d) Without Cause. The Company may terminate Executive’s employment without
Cause. The Company shall deliver to Executive a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment without Cause and the Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period provided the Company pays Base
Salary through the end of such notice period.

 

  (e)

Good Reason. Executive may terminate employment with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to the termination of Executive’s employment for
Good Reason. The Company shall have the option of terminating Executive’s duties
and responsibilities prior to the expiration of such thirty-day notice period
provided the Company pays Base Salary through the end of such notice period. For
purposes of this Agreement, “Good Reason” means any of the following without
Executive’s written consent: (i) a material diminution in Executive’s Base
Salary, Target Bonus (provided that failure to earn a bonus equal to or in
excess of the Target Bonus by reason of failure to achieve applicable
performance goals

 

5



--------------------------------------------------------------------------------

  shall not be deemed Good Reason) or benefits; (ii) a material diminution of
his position, responsibilities, duties or authorities from those in effect as of
the Effective Date; (iii) any change in reporting structure such that Executive
is required to report to someone other than Endo’s President and Chief Executive
Officer, the Board or a committee of the Board; (iv) any material breach by the
Company of its obligations under this Agreement; or (v) the Company requiring
Executive to be based at any office or location that increases the length of
Executive’s commute by more than fifty (50) miles other than a relocation to a
place of employment within 50 miles of the Company’s current location in either
Malvern, Pennsylvania or Chestnut Ridge, New York. Executive shall provide
notice of the existence of the Good Reason condition within ninety (90) days of
the date Executive learns of the condition, and the Company shall have a period
of thirty (30) days during which it may remedy the condition, and in case of
full remedy such condition shall not be deemed to constitute Good Reason
hereunder.

 

  (f) Without Good Reason. Executive may voluntarily terminate Executive’s
employment without Good Reason by delivering to the Company a Notice of
Termination not less than thirty (30) days prior to the termination of
Executive’s employment and the Company shall have the option of terminating
Executive’s duties and responsibilities prior to the expiration of such
thirty-day notice period provided the Company shall not be obligated to pay any
amount through the end of such notice period.

 

7. Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).

 

8. Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:

 

  (a) Termination by the Company for Cause or by Executive Without Good Reason.
If Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

 

  (i) any accrued and unpaid Base Salary, payable on the next payroll date;

 

  (ii) any Incentive Compensation earned but unpaid in respect of any completed
fiscal year preceding the termination date, payable at the time incentive
compensation is paid to other senior executives;

 

6



--------------------------------------------------------------------------------

  (iii) reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date, which amount shall be reimbursed within thirty (30) days of
the Company’s receipt of proper documentation from Executive;

 

  (iv) any accrued and unpaid vacation pay, payable on the next payroll date;

 

  (v) any previous compensation that Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date, paid pursuant to the terms of such plans or arrangements; and

 

  (vi) any amount or benefit as provided under any benefit plan or program in
accordance with the terms thereof (the foregoing items in Sections 8(a)(i)
through 8(a)(vi) being collectively referred to as the “Accrued Compensation”).

 

  (b) Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay Executive:

 

  (i) the Accrued Compensation;

 

  (ii) an amount equal to the Incentive Compensation that Executive would have
been entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on actual performance for such
year relative to the performance goals applicable to Executive (but without any
exercise of negative discretion with respect to Executive in excess of that
applied to either senior executives of the Company generally or in accordance
with the Company’s historical past practice), shall be multiplied by a fraction
(A) the numerator of which is the number of days in such fiscal year through the
termination date and (B) the denominator of which is 365 (the “Pro-Rata Bonus”)
and shall be payable in a lump sum payment at the time such bonus or incentive
awards are payable to other participants. Further, upon Executive’s Disability
(irrespective of any termination of employment related thereto), the Company
shall pay Executive for twenty-four (24) consecutive months thereafter regular
payments in the amount by which the monthly Base Salary exceeds Executive’s
monthly Disability insurance benefit; and

 

  (iii)

continued coverage for Executive and Executive’s dependents under any health,
medical, dental, vision and life insurance program or policy in which Executive
was eligible to participate as of the time of Executive’s

 

7



--------------------------------------------------------------------------------

  employment termination, for twenty-four (24) months following such termination
on the same basis as active employees, which such twenty-four-month period shall
run concurrently with the COBRA period, and which coverage shall become
secondary to any coverage provided to Executive by a subsequent employer and to
any Medicare coverage for which Executive becomes eligible; provided, however,
the parties agree to cooperate such that the continued coverage is, to the
extent practicable, provided in a manner so as to minimize adverse tax
consequences to the Company.

 

  (c) Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay Executive’s beneficiaries:

 

  (i) the Accrued Compensation;

 

  (ii) the Pro-Rata Bonus; and

 

  (iii) continued coverage for Executive’s dependents under any health, medical,
dental, vision and life insurance program or policy in which Executive was
eligible to participate as of the time of Executive’s employment termination,
for twenty-four (24) months following such termination on the same basis as the
dependents of active employees, which such twenty-four-month period shall run
concurrently with the COBRA period.

 

  (d) Termination by the Company Without Cause or by Executive for Good Reason.
If Executive’s employment is terminated by the Company without Cause (other than
on account of Executive’s Disability or death) or by Executive for Good Reason,
then, subject to Section 14(e) of this Agreement, Executive shall be entitled to
the benefits provided in this Section 8(d):

 

  (i) the Accrued Compensation;

 

  (ii) the Pro-Rata Bonus;

 

  (iii) in lieu of any further Base Salary or other compensation and benefits
for periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination (subject to Section 9(c)), equal to two (2) times the sum of
(A) Executive’s Base Salary and (B) the Target Bonus; and

 

  (iv)

continued coverage under any health, medical, dental, vision and life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination for twenty-four (24) months following such
termination on the same basis as active employees, which such twenty-four month
period shall run concurrently with the COBRA period, and which coverage shall
become secondary to any coverage provided to Executive by a subsequent employer
and to any Medicare coverage for which Executive becomes eligible.

 

8



--------------------------------------------------------------------------------

  Notwithstanding the above, in the event such continued coverage, by reason of
change in the applicable law, may, in the Company’s reasonable view, result in
tax or other penalties on the Company, this provision shall terminate and the
parties shall, in good faith, negotiate for a substitute provision that provides
substantially similar benefit to Executive but does not result in such tax or
other penalties.

 

  (e) No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(b)(iii) and 8(d)(iv) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment. Further, the
Company’s obligations to make any payments hereunder shall not be subject to or
affected by any set-off, counterclaim or defense which the Company may have
against Executive.

 

9. Certain Tax Treatment.

 

  (a)

Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code or any successor provision thereto, or any similar tax imposed by state or
local law, then Executive may, in his sole discretion, (except as provided
herein below) waive the right to receive any payments or distributions (or a
portion thereof) by the Company in the nature of compensation to or for
Executive’s benefit if and to the extent necessary so that no Payment to be made
or benefit to be provided to Executive shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the “Limited Payment Amount”), but
only if such reduction results in a higher after-tax payment to Executive after
taking into account the Excise Tax and any additional taxes (including federal,
state and local income taxes, employment, social security and Medicare taxes and
all other applicable taxes) Executive would pay if such Payments and benefits
were not reduced. If so waived, the Company shall reduce or eliminate the
Payments provided under Section 8, to effect the provisions of this Section 9
based upon Section 9(b) below. The determination of the amount of Payments that
would be required to be reduced to the Limited Payment Amount pursuant to this
Agreement and the amount of such Limited Payment Amount shall be made, at the
Company’s expense, by a reputable accounting firm selected by Executive and
reasonably acceptable to the Company (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and Executive
within ten (10) days of the date of termination, if applicable, or such other
time as specified by mutual agreement of the Company and Executive, and if the
Accounting Firm determines that no Excise Tax is payable by Executive with
respect to the Payments, it shall furnish Executive with an opinion reasonably

 

9



--------------------------------------------------------------------------------

  acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payments. The Determination shall be binding, final and conclusive upon the
Company and Executive, absent manifest error. For purposes of making the
calculations required by this Section 9(a), the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and rates,
and rely on reasonable, good faith interpretations concerning the application of
the Code, and other applicable legal authority. In furtherance of the above, to
the extent requested by Executive, the Company shall cooperate in good faith in
valuing, and the Accounting Firm shall value, services to be provided by
Executive (including Executive refraining from performing services pursuant to
any covenant not to compete) before, on or after the date of the transaction
which causes the application of Section 4999 of the Code, such that payments in
respect of such services may be considered to be “reasonable compensation”
within the meaning of the regulations under Section 4999 of the Code.

 

  (b) Ordering of Reduction. In the case of a reduction in the Payments pursuant
to Section 9(a), the Payments will be reduced in the following order:
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.

 

  (c)

Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. In the event the Company determines that a
payment or benefit under this Agreement may not be in compliance with
Section 409A of the Code, subject to Section 5(a) herein, the Company shall
reasonably confer with Executive in order to modify or amend this Agreement to
comply with Section 409A of the Code and to do so in a manner to best preserve
the economic benefit of this Agreement. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, (i) no amounts
shall be paid to Executive under Section 8 of this Agreement until Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A of the Code, (ii) amounts that would
otherwise be

 

10



--------------------------------------------------------------------------------

  payable and benefits that would otherwise be provided pursuant to this
Agreement during the six-month period immediately following Executive’s
separation from service shall instead be paid on the first business day after
the date that is six (6) months following Executive’s separation from service
(or death, if earlier), with interest for any cash payments so delayed, from the
date such cash amounts would otherwise have been paid at the short-term
applicable federal rate, compounded semi-annually, as determined under
Section 1274 of the Code for the month in which the payment would have been made
but for the delay in payment required to avoid the imposition of an additional
rate of tax on Executive, (iii) each amount to be paid or benefit to be provided
under this Agreement shall be construed as a separately identified payment for
purposes of Section 409A of the Code, (iv) any payments that are due within the
“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise and
(v) amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one (1) year may not affect
amounts reimbursable or provided in any subsequent year.

 

10. Records and Confidential Data.

 

  (a) Executive acknowledges that in connection with the performance of
Executive’s duties during the Employment Term, the Company and its affiliates
will make available to Executive, or Executive will develop and have access to,
certain Confidential Information (as defined below) of the Company and its
affiliates. Executive acknowledges and agrees that any and all Confidential
Information learned or obtained by Executive during the course of Executive’s
employment by the Company or otherwise, whether developed by Executive alone or
in conjunction with others or otherwise, shall be and is the property of the
Company and its affiliates.

 

  (b) Confidential Information will be kept confidential by Executive, will not
be used in any manner that is detrimental to the Company or its affiliates, will
not be used other than in connection with Executive’s discharge of Executive’s
duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure; provided, however, that Confidential Information may be disclosed by
Executive (v) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (w) in connection with performing his duties
hereunder, (x) without limiting Section 10(g) of this Agreement, when required
to do so by law or requested by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, provided that Executive, to the
extent legally permitted, notifies the Company prior to such disclosure, (y) in
the course of any proceeding under Section 11 or 12 of this Agreement or
Section 6 of the Release, subject to the prior entry of a confidentiality order
or (z) in confidence to an attorney or other professional advisor for the
purpose of securing professional advice, so long as such attorney or advisor is
subject to confidentiality restrictions no less restrictive than those
applicable to Executive hereunder.

 

11



--------------------------------------------------------------------------------

  (c) On Executive’s last day of employment with the Company, or at such earlier
date as requested by the Company, (i) Executive will return to the Company all
written Confidential Information that has been provided to, or prepared by,
Executive; (ii) at the election of the Company, Executive will return to the
Company or destroy all copies of any analyses, compilations, studies or other
documents prepared by Executive or for Executive’s use containing or reflecting
any Confidential Information; and (iii) Executive will return all Company
property. Executive shall deliver to the Company a document certifying his
compliance with this Section 10(c).

 

  (d) For the purposes of this Agreement, “Confidential Information” shall mean
all confidential and proprietary information of the Company and its affiliates,
including, without limitation,

 

  (i) trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

 

  (ii) information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and

 

  (iii) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its affiliates containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment, (iii) information that is required to be
disclosed by law or legal process, and (iv) Executive’s rolodex and similar
address books, including electronic address books, containing contact
information.

 

12



--------------------------------------------------------------------------------

  (e) Nothing herein or elsewhere shall preclude Executive from retaining and
using (i) his personal papers and other materials of a personal nature,
including, without limitation, photographs, contacts, correspondence, personal
diaries, and personal files (so long as no such materials are covered by any
Company hold order), (ii) documents relating to his personal entitlements and
obligations, and (iii) information that is necessary for his personal tax
purposes.

 

  (f) Executive’s obligations under this Section 10 shall survive the
termination of the Employment Term.

 

  (g) Pursuant to Section 1833(b) of the Defend Trade Secrets Act of 2016,
Executive acknowledges that Executive shall not have criminal or civil liability
under any federal or State trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement is
intended to conflict with Section 1833(b) of the Defend Trade Secrets Act of
2016 or create liability for disclosures of trade secrets that are expressly
allowed by such Section.

 

  (h) Notwithstanding anything set forth in this Agreement to the contrary,
Executive shall not be prohibited from reporting possible violations of federal
or state law or regulation to any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, nor is Executive required to notify the Company
regarding any such reporting, disclosure or cooperation with the government.

 

11. Covenant Not to Solicit, Not to Compete, Not to Disparage, to Cooperate in
Litigation and Not to Cooperate with Non-Governmental Third Parties.

 

  (a) Covenant Not to Solicit. To protect the Confidential Information and other
trade secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of twelve (12) months after Executive’s
cessation of employment with the Company, not to solicit or participate in or
assist in any way in the solicitation of any customers, clients, suppliers,
employees or agents of the Company or its affiliates. For purposes of this
covenant, “solicit” or “solicitation” means directly or indirectly influencing
or attempting to influence any customers, clients, suppliers, employees or
agents of the Company or its affiliates to cease doing business with, or to
reduce the level of business with, the Company and its affiliates or, with
respect to employees or exclusive agents, to become employed or engaged by any
other person, partnership, firm, corporation or other entity. Executive agrees
that the covenants contained in this Section 11(a) are reasonable and desirable
to protect the Confidential Information of the Company and its affiliates;
provided, that solicitation through general advertising not targeted at the
Company’s or its affiliates’ employees or the provision of references shall not
constitute a breach of such obligations.

 

13



--------------------------------------------------------------------------------

  (b) Covenant Not to Compete.

 

  (i) The Company and its affiliates are currently engaged in the business of
branded and generic pharmaceuticals, with a focus on product development,
clinical development, manufacturing, distribution and sales & marketing. To
protect the Confidential Information and other trade secrets of the Company and
its affiliates as well as the goodwill and competitive business of the Company
and its affiliates, Executive agrees, during the Employment Term and for a
period of twelve (12) months after Executive’s cessation of employment with the
Company, that Executive will not, unless otherwise agreed to by the Chief
Executive Officer of Endo (following approval by the Chairman of the Committee),
anywhere in the world where, at the time of Executive’s termination of
employment, the Company develops, manufactures, distributes, markets or sells
its products, except in the course of Executive’s employment hereunder, directly
or indirectly manage, operate, control, or participate in the management,
operation, or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, or render services or advice to, any
third party or any business whose products or services compete in whole or in
part with the products or services (both on the market and in development)
material to the Company or any business unit on the termination date that
constitutes more than 5% of the Company’s revenue on the termination date (a
“Competing Business”); provided, however, that Executive may in any event
(x) own up to a 5% passive ownership interest in any public or private entity
and (y) serve on the board of any Competing Business that competes with the
business of the Company and its affiliates as an immaterial part of its overall
business, provided that he recuses himself fully and completely from all matters
relating to such business; and provided, further, that the foregoing shall not
preclude or limit Executive’s activities with respect to the practice of law.
Executive and the Company acknowledge and agree that, solely with respect to the
practice of law, the foregoing noncompetition obligations shall not apply and
this Agreement shall be construed in all respects consistent with Rule 5.6 of
the Pennsylvania Rules of Professional Conduct and Rule 5.6 of the Delaware
Lawyers’ Rules of Professional Conduct.

 

  (ii) For purposes of this Section 11(b), any third party or any business whose
products compete includes any entity with which the Company or its affiliates
has had a product(s) licensing agreement during the Employment Term and any
entity with which the Company or any of its affiliates is at the time of
termination actively negotiating, and eventually concludes within twelve
(12) months of the Employment Term, a commercial agreement.

 

14



--------------------------------------------------------------------------------

  (iii) Notwithstanding the foregoing, it shall not be a violation of this
Section 11(b), for Executive to provide services to (or engage in activities
involving): (A) a subsidiary, division or affiliate of a Competing Business
where such subsidiary, division or affiliate is not engaged in a Competing
Business and Executive does not provide services to, or have any
responsibilities regarding, the Competing Business; (B) any entity that is, or
is a general partner in, or manages or participates in managing, a private or
public fund (including, without limitation, a hedge fund) or other investment
vehicle, which is engaged in venture capital investments, leveraged buy-outs,
investments in public or private companies, other forms of private or
alternative equity transactions, or in public equity transactions, and that
might make an investment which Executive could not make directly, provided that
in connection therewith, Executive does not provide services to, engage in
activities involved with, or have any responsibilities regarding a Competing
Business; and (C) an affiliate of a Competing Business if Executive does not
provide services, directly or indirectly, to such Competing Business and the
basis of the affiliation is solely due to common ownership by a private equity
or similar investment fund; provided, that, in each case, Executive shall remain
bound by all other post-employment obligations under this Agreement including,
but not limited to, Executive’s obligations under Sections 10, 11(a), (c) and
(d) herein; provided, further, that Executive’s provision of services to (or
engagement in activities involving) any entity described in clauses (A) or (B)
of this Section 11(b)(iii) shall be subject to the prior approval of the Board.

 

  (c)

Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided, that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or officer, will issue any written
statement that disparages Executive to any third parties or otherwise encourage
or induce others to disparage Executive, and the Company shall instruct its
officers and directors not to make any statement that disparages Executive to
any third parties or otherwise encourage or induce others to disparage
Executive. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons or Executive, or (ii) the business reputation
of the Company Entities and Persons or Executive. Nothing in this Agreement is
intended to or shall prevent either party from providing, or limiting testimony
in any judicial,

 

15



--------------------------------------------------------------------------------

  administrative or legal process or otherwise as required by law, prevent
either party from engaging in truthful testimony pursuant to any proceeding
under this Section 11 or Section 12 below or Section 6 of the Release or prevent
Executive from making statements in the course of doing his normal duties for
the Company.

 

  (d) Cooperation in Any Investigations and Litigation; No Cooperation with
Non-Governmental Third Parties. Executive agrees that Executive will reasonably
cooperate with the Company and its affiliates, and its counsel, (i) in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive was involved or of which
Executive has knowledge as a result of Executive’s service with the Company by
providing truthful information, and (ii) in all matters concerning requests for
information about the services or advice Executive provides to the Company
during his employment with Endo, its affiliates and their predecessors. Such
cooperation shall be subject to Executive’s business and personal commitments
and shall not require Executive to cooperate against his own legal interests or
the legal interests of any future employer of Executive. The Company agrees to
promptly reimburse Executive for reasonable expenses reasonably incurred by
Executive, in connection with Executive’s cooperation pursuant to this
Section 11(d) (including travel expenses at the level of travel permitted by
this Agreement and reasonable attorney fees in the event Executive reasonably
determines that separate legal counsel for Executive is appropriate). Such
reimbursements shall be made as soon as practicable, and in no event later than
the calendar year following the year in which the expenses are incurred.
Executive also shall not (i) support (financially or otherwise), counsel or
assist any attorneys or their clients or any other non-governmental person in
the presentation or prosecution of, (ii) encourage any non-governmental person
to raise, or (iii) suggest or recommend to any non-governmental person that such
person could or should raise, in each case, any disputes, differences,
grievances, claims, charges, or complaints against the Company and/or its
affiliates that (x) arises out of, or relates to, any period of time on or prior
to Executive’s last day of employment with the Company or (y) involves any
information Executive learned during his employment with the Company; provided,
that, after twelve (12) months following Executive’s termination of employment
with the Company, such prohibition shall not extend to any such actions taken by
Executive on behalf of (A) Executive’s then current employer, (B) any entity
with respect to which Executive is then a member of the board of directors or
managers (as applicable) or (C) any non-publicly traded entity with respect to
which Executive is a 5% or more equity owner (or any affiliate of any such
entities referenced in clauses (A), (B) or (C)). Executive agrees that, in the
event Executive is subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to Executive’s employment by
the Company, Executive will, to the extent not legally prohibited from doing so,
give prompt notice of such request to Endo’s President and Chief Executive
Officer so that the Company may contest the right of the requesting person or
entity to such disclosure before making such disclosure. Nothing in this
provision shall require Executive to violate Executive’s obligation to comply
with valid legal process.

 

16



--------------------------------------------------------------------------------

  (e) Blue Pencil. It is the intent and desire of Executive and the Company that
the provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

 

  (f) Survival. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.

 

12. Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
affiliates to obtain that injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.

 

13. Representations and Warranties.

 

  (a) The Company represents and warrants that (i) it is fully authorized by
action of the Board (and of any other person or body whose action is required)
to enter into this Agreement and to perform its obligations under it, (ii) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document (x) to which it is a party or
(y) by which it is bound, and (iii) upon the execution and delivery of this
Agreement by the parties, this Agreement shall be its valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

  (b)

Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not, with or without the giving of notice
or

 

17



--------------------------------------------------------------------------------

  the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.

 

14. Miscellaneous.

 

  (a) Successors and Assigns.

 

  (i) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or permitted assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. The
Company may not assign or delegate any rights or obligations hereunder except to
any of its affiliates or to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company. The term the “Company” as used herein
shall include a corporation or other entity acquiring all or substantially all
the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.

 

  (ii) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

 

  (b) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other; provided, that all notices to the Company shall be directed to the
attention of Endo’s President and Chief Executive Officer. All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

 

  (c)

Indemnification. Executive shall be indemnified by the Company as, and to the
extent, to the maximum extent permitted by applicable law and as provided in the
memorandum and articles of association of Endo. In addition, the Company agrees
to continue and maintain, at the Company’s sole expense, a directors’ and
officers’ liability insurance policy covering Executive both during and the
Employment Term and while the potential liability exists (but in no event longer

 

18



--------------------------------------------------------------------------------

  than six (6) years, if such limitation applies to all other individuals
covered by such policy) after the Employment Term, that is no less favorable
than the policy covering Board members and other executive officers of the
Company from time to time. The obligations under this paragraph shall survive
any termination of the Employment Term.

 

  (d) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount thereof.

 

  (e) Release of Claims. The termination benefits described in Section 8(d) of
this Agreement shall be conditioned on Executive delivering to the Company, a
signed release of claims in the form of Exhibit A hereto within forty-five
(45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive’s termination date, and not revoking
Executive’s consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by, or be covered under any
directors’ and officers’ liability insurance of, the Company under Section 14(c)
of this Agreement.

 

  (f) Resignation as Officer or Director. Upon a termination of employment for
any reason, Executive shall, resign each position (if any) that Executive then
holds as an officer or director of the Company and any of its affiliates.
Executive’s execution of this Agreement shall be deemed the grant by Executive
to the officers of the Company of a limited power of attorney to sign in
Executive’s name and on Executive’s behalf any such documentation as may be
required to be executed solely for the limited purposes of effectuating such
resignations.

 

  (g) Executive Acknowledgement. Executive acknowledges the Common Stock
Ownership Guidelines for Non-Employee Directors and Executive Management of Endo
International plc, as may be amended from time to time, and Endo’s compensation
recoupment policy, as may be amended from time to time.

 

  (h) Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

 

19



--------------------------------------------------------------------------------

  (i) Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of compensation that is required under the
preceding sentence shall not in and of itself constitute a breach of this
Agreement; provided, however, that the Company shall provide economically
equivalent payments or benefits to Executive to the extent permitted by law.

 

  (j) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof. Any dispute hereunder
may be adjudicated in any Federal or state court sitting in the State of
Delaware or, at the Company’s election, in any other state in which Executive
maintains Executive’s principal residence or Executive’s principal place of
business.

 

  (k) No Conflicts. (A) Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.
(B) The Company represents and warrants to Executive that the Company is not a
party to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Company’s ability to execute this Agreement or to carry out the
Company’s duties and responsibilities hereunder.

 

  (l) Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

  (m) Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of this Agreement shall control,
unless Executive otherwise agrees in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.

 

  (n) Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

 

20



--------------------------------------------------------------------------------

  (o) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of Executive’s employment. Without limiting
the generality of the forgoing, the provisions of Section 8, 10, 11, and 12
shall survive the Employment Term.

 

  (p) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and, as of the Effective Date, supersedes all prior
agreements, understandings and arrangements, oral or written, between the
parties hereto with respect to the subject matter hereof, including, without
limitation, the Executive Employment Agreement by and between Executive and the
Company dated as of April 28, 2015 (the “Prior Agreement”); provided, however,
that the provisions related to Executive’s Initial RSUs, Initial PSUs and
Initial Stock Options (as such terms are defined in the Prior Agreement) shall
remain in effect in accordance with the Prior Agreement.

 

  (q) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

15. Certain Rules of Construction.

 

  (a) The headings and subheadings set forth in this Agreement are inserted for
the convenience of reference only and are to be ignored in any construction of
the terms set forth herein.

 

  (b) Wherever applicable, the neuter, feminine or masculine pronoun as used
herein shall also include the masculine or feminine, as the case may be.

 

  (c) The term “including” is not limiting and means “including without
limitation.”

 

  (d) References in this Agreement to any statute or statutory provisions
include a reference to such statute or statutory provisions as from time to time
amended, modified, reenacted, extended, consolidated or replaced (whether before
or after the date of this Agreement) and to any subordinate legislation made
from time to time under such statute or statutory provision.

 

  (e) References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.

 

  (f) References to “$” are to United States Dollars.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

 

ENDO HEALTH SOLUTIONS INC. By:  

/s/ Paul V. Campanelli

  Name:   Paul V. Campanelli   Title:   President and Chief Executive Officer
EXECUTIVE By:  

/s/ Matthew J. Maletta

  Name:   Matthew J. Maletta   Title:   Executive Vice President,     Chief
Legal Officer

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made by and between Matthew J. Maletta
(“Executive”) and Endo Health Solutions, Inc. (the “Company”).

 

1.

FOR AND IN CONSIDERATION of the payments and benefits provided in
Section 8(d)(ii), (iii) and (iv) of the Employment Agreement between Executive
and the Company dated as of February 13, 2018 (the “Employment Agreement”),
Executive, for himself, his successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date Executive executes the
Release: (i) relating in any way to Executive’s employment relationship with the
Company or any of the Releasees, or the termination of Executive’s employment
relationship with the Company or any of the Releasees; (ii) arising under or
relating to the Employment Agreement; (iii) arising under any federal, local or
state statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Equal Pay Act, any claim arising under the provisions of the False
Claims Act; 31 U.S.C.A. § 3730, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions,
Sections 1981 through 1988 of Title 42 of the United States Code, the
Immigration Reform and Control Act, the Workers Adjustment and Retraining
Notification Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Fair Labor Standards Act of 1938, Executive Order 11246, the
Pennsylvania Human Relations Act, the Pennsylvania Whistleblower Law and/or the
applicable state or local law or ordinance against discrimination, each as
amended; (iv) relating to wrongful employment termination or breach of contract;
or (v) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Executive may have, from and after the date the Release is executed;
(b) any rights to indemnification that may exist from time to time under the
Company’s certificate of incorporation or bylaws, or state law or any other
indemnification agreement entered into between Executive and the Company;
(c) any rights Executive may have under any applicable general liability and/or
directors

 

A-1



--------------------------------------------------------------------------------

  and officers insurance policy maintained by the Company; (d) any rights
Executive may have to vested benefits under employee benefit plans or incentive
compensation plans of the Company; (e) any rights Executive may have as a
general shareholder of the Company; (f) Executive’s ability to bring appropriate
proceedings to enforce the Release; (g) any rights to the payments and benefits
provided in Section 8(d)(ii), (iii) and (iv) of the Employment Agreement; and
(h) any rights or claims Executive may have that cannot be waived under
applicable law (collectively, the “Excluded Claims”). Executive further
acknowledges and agrees that, except with respect to Excluded Claims, the
Company and the Releasees have fully satisfied any and all obligations
whatsoever owed to Executive arising out of Executive’s employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees. Nothing in this
Release is intended to prohibit or restrict Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment; provided
that Executive hereby waives the right to recover any monetary damages or other
relief against any Releasees.

 

2. Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 

3. Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)][forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to:                     . The Release shall not be
effective, and no payments shall be due hereunder, earlier than the eighth (8th)
day after Executive shall have executed the Release and returned it to the
Company, assuming that Executive had not revoked Executive’s consent to the
Release prior to such date.

 

4. It is understood and agreed by Executive that any payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.

 

5.

The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other

 

A-2



--------------------------------------------------------------------------------

  Releasees as to the merits, legal liabilities or value of Executive’s claims.
Executive further acknowledges that Executive has had a full and reasonable
opportunity to consider the Release and that Executive has not been pressured or
in any way coerced into executing the Release.

 

6. The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware or, at the Company’s election,
in any other state in which Executive maintains Executive’s principal residence
or Executive’s principal place of business, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

 

7. The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

8. The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year provided below.

IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.

 

 

   

 

ENDO HEALTH SOLUTIONS INC.                                                  
MATTHEW J MALETTA Dated:                                     
                                          
Dated:                                    
                                       